Citation Nr: 0908302	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to December 
1972.  He died in December 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO, inter alia, denied the appellant service connection 
for the cause of the Veteran's death.  The appellant filed a 
notice of disagreement (NOD) in August 2004, and the RO 
issued a statement of the case (SOC) in January 2005.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's death certificate lists the immediate cause 
of death as hypercarbic respiratory failure, due to or as a 
consequence of extensive pneumonia, due to or as a 
consequence of chronic MAI (mycobacterium avium 
intracellularae) lung infection.  

3.  At the time of the Veteran's death in December 2003, 
service connection was in effect solely for residuals of left 
lung pneumothorax (rated as noncompensable).

4.  The weight of the competent, probative medical evidence 
establishes that the Veteran did not have a lung disability 
due to exposure to asbestos or lead paint, and that the MAI 
that led to the Veteran's death was not related to either 
service or to his service-connected residuals of left lung 
pneumothorax. 

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to a claim for dependency and indemnity compensation 
(DIC) benefits, to include for service connection for the 
cause of the Veteran's death, VA's notice requirements 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate a claim for DIC benefits, 
including service connection for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The May 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  

As regards the Hupp requirements, the Board notes that the 
February 2004 letter did not list the disabilities for which 
the Veteran had been granted service connection during his 
lifetime, and did not clearly explain the evidence and 
information needed to substantiate a DIC claim based on a 
condition not yet service-connected.  However, written 
statements by and on her behalf of the appellant clearly 
indicate an awareness of these requirements and of the 
disability for which service connection was in effect.  Her 
contentions are that the lung disability that caused the 
Veteran's death was the result of asbestos exposure during 
service or that the Veteran's service-connected lung 
disability weakened his lungs and led to the infection that 
caused his death.  The appellant has thus demonstrated an 
awareness of what is needed to substantiate her claim for 
service connection for the cause of the Veteran's death.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the appellant and by her representative, on her 
behalf.

The Board also notes that no further development of the claim 
for service connection for the cause of the Veteran's death, 
prior to appellate consideration of the claim, is needed.  In 
this regard, records from T. Family Practice have been 
requested, but have not been associated with the claims file.  
The RO informed the appellant of these circumstances in a 
January 2006 letter, and in a letter later that month. the 
appellant replied that the RO should proceed with the 
adjudication of the claim without those records.  Hence, no 
further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006)(rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Considering the claim for service connection for the cause of 
the Veteran's death in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.

The Veteran died in December 2003.  His death certificate 
lists the immediate cause of death as hypercarbic respiratory 
failure, due to or as a consequence of extensive pneumonia, 
due to or as a consequence of chronic MAI lung infection.  

At the time of the Veteran's death in December 2003, service 
connection was in effect solely for residuals of left lung 
pneumothorax (rated as noncompensable).

The appellant asserts  that the Veteran was exposed to 
asbestos and lead paint during service, that he developed a 
lung disability due to this exposure, and that he died from 
this lung disability.  The appellant has also asserted that 
the Veteran's service-connected residuals of left lung 
pneumothorax weakened his lungs and led to the MAI infection 
that led to his death.

With regard to claims for service connection for disabilities 
claimed as due to asbestos exposure, VA's Adjudication Manual 
and Manual Rewrite, along with a VA circular on asbestos-
related diseases, provide that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
lengthy latency period between exposure to asbestos fiber 
masses and the development of diseases including asbestosis, 
as well as the exposure information pertinent to the veteran.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); Adjudication Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  See also VAOPGCPREC 4-00 (April 13, 2000).

In this case, the appellant contends that the Veteran was 
exposed to asbestos and lead spray paint while 
decommissioning two ships and during ship maintenance and 
overhaul.  Prior to his death, in March and April 2003 
statements, the Veteran alleged that he had been exposed to 
asbestos, repairing and tearing out insulation, and lead 
spray paint and that he had helped decommission two ships.  
He also stated that after service he worked in new home 
construction for 15 years and on a poultry farm for 15 years.  
The Board also observes that he worked for a soil preparation 
company from April 1986 to January 1995.  

Service personnel records show that the Veteran was assigned 
to the USS Meeker and USS Wexford; and the Board observes 
that he was assigned to these ships when each ship was 
decommissioned, in December 1970 and October 1971, 
respectively.  They also show that, while on the USS Meeker, 
he served as a deck department damage control petty officer 
assisting in routine preservation and maintenance.  They also 
show that he was assigned to the USS Agerholm during a period 
of overhaul from March to September 1972 when his duties 
included spray painting.  They also show that he served as a 
seaman apprentice and seaman.  

A May 2002 VA memorandum, which includes a list of Navy jobs 
and their likely levels of exposure to asbestos, indicates 
that a seaman had minimal exposure.

Collectively, the aforementioned evidence indicates that the 
Veteran may have been exposed to asbestos during service.  
There is no indication of any exposure prior to service.  
Post service, the record shows that the Veteran worked as a 
machine operator for a soil preparation company from April 
1986 to January 1995.  Although the Board observes that 
grinding machine operators may be exposed to asbestos and 
that there is naturally occurring asbestos in the soil, the 
record is unclear as to whether he was exposed to any 
asbestos at this job.  However, regardless of whether the 
Veteran was exposed to asbestos in or after service, the 
weight of the evidence supports a finding that the Veteran 
did not have a lung disability due to asbestos exposure prior 
to his death.  

The report of an August 1994 VA examination reflects a 
history of atypical TB (tuberculosis), diagnosed in January 
1994, and complaints of a spot on the lung with night sweats, 
weight loss, and loss of energy.  It was noted that the 
Veteran had a collapsed lung in 1971 and was asymptomatic for 
many years until approximately two years ago when he began to 
note shortness of breath with dyspnea on climbing two flights 
of stairs or walking rapidly on level ground.  He reported 
that he was diagnosed with emphysema and bronchitis but, one 
year prior, had been diagnosed with atypical TB.  The 
examiner diagnoses were history of pneumothorax, resolved; 
history of emphysema and bronchitis with abnormal pulmonary 
function tests and chest x-ray showing right upper lung 
infiltrates; and history of atypical TB, under treatment.

A November 1994 VA treatment note reflects a diagnosis of 
atypical TB and probable MAI.  A December 1994 VA treatment 
note reflects a diagnosis of atypical MAI infection of the 
lungs.

Reports of VA chest x-rays dated from November 1994 to August 
1997 reflect impressions of TB, history of MAI, and 
questionable chronic obstructive pulmonary disease (COPD).

A report of September 2001 VA examination reflects a history 
of MAI infection and COPD for the past seven years.  The 
Veteran reported getting sick in February 1994 and being 
treated for bronchitis, which did not get better, and being 
sent for a bronchoscopy, which led to a diagnosis of MAI and 
COPD.  The examiner reviewed the Veteran's claims file, 
noting the positive cultures of MAI and that the Veteran was 
status post left pneumothorax.  Chest x-ray was reported as 
showing extensive bilateral upper lobe fibronodular 
necrotizing inflammatory infiltrate, which most likely was 
granulomatous.  After examination, the examiner opined that 
the Veteran's COPD and MAI were not caused by the 
pneumothorax in service.  

A letter from Dr. Y., a VA pulmonologist, signed on September 
8, 2003 and received by the RO on October 8, 2003, includes 
notation that the Veteran had advanced lung disease 
characterized radiologically as cavitary and fibrotic.  
According to Dr. Y., the Veteran had an incurable MAI 
infection that was caused by an extensive, pre-existing lung 
injury.  Dr. Y. noted that the cause of the pre-existing lung 
injury was probably multifactorial, noting that cigarettes 
likely played a role.  Dr. Y. observed, however, that the 
Veteran was young and the degree of lung disease was advanced 
beyond what might be predicted.  Dr. Y. then noted the 
Veteran's substantial exposure to asbestos, stating that his 
military work exposure to asbestos was sufficient to produce 
a significant lung burden of asbestos fibers.  Dr. Y. pointed 
out, however, that there was no practical means to quantity 
his pulmonary asbestos burden as he was then too ill for a 
lung biopsy.  However, Dr. Y. stated that there are clinical 
features of the Veteran's lung disease that are consistent 
with asbestos as a major contributing factor to the degree of 
lung injury he then had..

The report of a September 2003 VA examination reflects the 
Veteran's report of being diagnosed with COPD and MAI due to 
asbestos since 1995.  The examiner noted that the Veteran had 
a spontaneous pneumothorax in service, that the Veteran 
worked on a poultry farm cleaning cages, and that the Veteran 
was diagnosed with COPD and MAI in 1996.  The examiner 
reiterated  the Veteran's report of "ripping out asbestos 
from ships" in a November 2000 private medical record.  The 
examiner noted that current chest x-ray findings were 
suggestive of chronic inflammatory disease with fibrosis and 
scarring.  The examiner then diagnosed the Veteran with COPD 
and MAI, and stated that, as regards a lung condition due to 
asbestos, he could not make a diagnosis other than COPD.  The 
examiner stated that the Veteran seemed to have had no 
problems until the MAI in 1995, and that the MAI resulted 
from working in close association with poultry.  The examiner 
added that the subsequent conditions are all part and parcel 
of the MAI and began in 1995.  The examiner opined that the 
MAI was the beginning of the Veteran's debilitating problem, 
and this was contracted many years after discharge from the 
service.  The examiner noted other factors for the Veteran's 
disability, including being a two-pack a day smoker and the 
questionable exposure to asbestos, which the examiner pointed 
out was not documented in the records but from a quote from 
the Veteran, and the quite heavy and intimate exposure to 
poultry.  As regards exposure to painting, the examiner 
stated that the Veteran was not exposed over a prolonged 
period of time to this type of possible lung irritant, as the 
Veteran was not a career man but was in service for a short 
period of time.

An addendum to the report of chest x-ray completed for the 
above examination and cited to by the VA examiner indicates 
that there was no evidence of asbestosis at that time.  
[Parenthetically, the Board notes that the other options that 
the physician could have checked include pleural plaque 
consistent with prior asbestos exposure, parenchymal changes 
having the appearance and distribution of asbestosis, and 
parenchymal changes and pleural plaquing consistent with the 
radiographic diagnosis of asbestosis.]

December 2003 private medical records reflect that the 
Veteran was admitted through the emergency room with acute 
shortness of breath, fever, and cough and a history of 
chronic MAI, chronic obstructive airway disease, and possible 
asbestosis.  Chest x-ray was reported as showing a new 
infiltrate and there was a question of whether this was a 
regular bacterial infection-pneumonia-or part of the 
Veteran's chronic MAI lung infections.  Although treated with 
antibiotics, the Veteran passed away on the ventilator 
several days later.  Diagnoses at the time of death were 
hypercarbic respiratory failure on the ventilator, 
overwhelming MAI lung infection, malnutrition, coronary 
artery disease, and history of paroxysmal atrial 
fibrillation.  

Given the above, the Board notes that, although x-rays were 
reported as indicating TB, MAI, and COPD, they were never 
interpreted as revealing asbestosis or exposure to asbestos.  
Further, on the addendum to the x-rays taken in conjunction 
with the September 2003 VA examination, the physician clearly 
indicated that there was no evidence of asbestosis at the 
time.  Moreover, x-rays taken in December 2003 during the 
Veteran's terminal hospitalization were reported as showing 
only a bacterial infection, either a recurrence of his MAI or 
a new pneumonia.  Thus, radiologic evidence has not shown a 
lung disability due to asbestos exposure.  

As regards the conflicting medical evidence and opinions, it 
is noted that it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on 
its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, although Dr. Y. stated that there are clinical 
features of the Veteran's lung disease that are consistent 
with asbestos exposure, the Board finds the radiologic 
evidence-as it is a diagnostic tool-to be more probative.  

Further, the Board notes the opinion of the September 2003 VA 
examiner that, as regards a lung condition due to asbestos, 
he could not make a diagnosis other than COPD.  Thus, the 
examiner essentially opined that the Veteran did not have a 
lung disability due to asbestos exposure.  Moreover, the 
examiner even questioned the Veteran's reported history of 
exposure to asbestos in service, further supporting the 
examiner's opinion that the Veteran did not have a lung 
disability due to asbestos exposure.  As the examiner 
reviewed the claims file, examined the Veteran, and explained 
the reasons for his conclusions in light of an accurate 
characterization of the pertinent evidence, his opinion is 
entitled to substantial weight.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion).  Cf. Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits).  

In light of the above, the Board finds that that weight of 
the competent, probative evidence supports a finding that the 
Veteran did not have a lung disability due to exposure to 
asbestos.

As regards exposure to lead paint, as noted above, the 
service personnel records show that the Veteran was assigned 
to the USS Agerholm during a period of overhaul from March to 
September 1972 when his duties included spray painting.  
However, the September 2003 VA examiner stated that the 
Veteran was not exposed over a prolonged period of time to 
this type of possible lung irritant and noted other factors 
for the Veteran's disability, including being a two-pack a 
day smoker and the quite heavy and intimate exposure to 
poultry.  Taken as a whole, the examiner's statements 
indicate that the Veteran's lung disability is not due to any 
lead spray paint exposure.  Thus, the Board finds that the 
Veteran did not have a lung disability due to exposure to 
lead paint.

As regards the MAI lung infection, the September 2001 VA 
examiner opined that the disorder is not due to the Veteran's 
service-connected left lung pneumothorax and that it had its 
onset many years after discharge.  The September 2003 VA 
examiner also observed that the MAI had its onset many years 
after discharge and noted that it was due to the Veteran's 
work with poultry.  Although Dr. Y. stated that the Veteran 
contracted MAI due to a pre-existing lung injury due to 
asbestos exposure, there is no contemporary medical evidence 
that supports this statement.  Even the Veteran's statements 
in the medical records reflect that he did not suffer from a 
lung disability prior to the MAI infection.  Of note, during 
the August 1994 VA examination, the Veteran stated that he 
had a collapsed lung in 1971 and was asymptomatic for many 
years until approximately two years ago when he began to note 
shortness of breath.  The record shows that he was 
subsequently diagnosed with MAI.  Further, as discussed 
above, there was no radiologic evidence of any asbestos 
exposure to support a pre-existing lung injury due to such 
exposure.  Thus, the Board finds Dr. Y.'s statement to be of 
little, if any, probative value.  See Reonal, 5 Vet. App. 
458, 461 (1993); Sklar, 5 Vet. App. 140, 146 (1993); 
Guerrieri, 4 Vet. App. at 470-71.  As such, the Board finds 
that the Veteran's MAI lung infection, the underlying cause 
of his death, was not related to his service-connected left 
lung pneumothorax or to service.  

For all the foregoing reasons, the Board concludes that the 
weight of the competent, probative evidence supports a 
finding that a disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by, and on behalf of, the appellant.  
While the Board does not doubt the sincerity of these 
assertions, unfortunately, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor her representative is 
shown to be other than a layperson without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


